Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/22/2021	 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2019/0104447 (Horn et al.).
As to claims 1 and 11, Horn teaches an apparatus (302, fig 3), comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which (see paragraph 100 and 101), when executed by the at least one processor, cause the apparatus to: 
generate a message authentication code (MAC) based on a registration request message and an integrity key; wherein the registration request message is used to request to register with a second-standard system, the integrity key is an integrity key for protecting communication between a first mobility management network element in a first-standard system and the apparatus (see paragraphs 48-50, 57, 61, 70 and figure 3, UE generates 5G MAC derived from a current security context comprising a K.asme with a MME, for the purpose of sending a new registration request to a target AMF);
send a protected registration request message to the second mobility management network element, wherein the protected registration request message comprises the MAC (see paragraphs 57 and 61 and step 1 figure 3, registration request comprises the 5G-MAC); 
receive a command message from the second mobility management network element (see paragraph 69 and step 7a figure 3); and 
derive a root key of the second-standard system based on a root key of the first-standard system according to the command message (see paragraphs 67-70 and step 7b figure 3).
As to claims 2 and 12, Horn further teaches wherein the instructions further cause the apparatus to: determine that a location update request message does not need to be sent (see paragraphs 57 and 77 and figures 3 and 4, the UE sends a tracking area update request when moving from a 5G to 4G network).
As to claims 2 and 12, Horn further teaches wherein the instructions cause the apparatus to: determine that the location update request message does not need to be sent in response to determining that the first mobility management network element has a capability of verifying integrity of the registration request message for the second-standard system (see paragraphs 57 and 77 and figures 3 and 4, the UE sends a tracking area update request when moving from a 5G AMF to 4G MME.  A 4G MME is capable of verifying the integrity of the registration request sent to the target 5G AMF as seen in step 4 figure 3).
As to claims 4 and 14, Horn further teaches wherein the instructions cause the apparatus to: send a non-access stratum mode complete (NAS SMP) message to the second mobility management network element (see paragraph 71 and step 7c figure 3).
As to claims 5 and 15, Horn further teaches wherein the instructions cause the apparatus to: receive a registration accept message from the second mobility management network element (see paragraph 74 and step 9 figure 3).
As to claim 6, Horn further teaches wherein the apparatus is a terminal, or a chip in a terminal (see paragraph 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641